

115 HR 7271 IH: Public-Private Partnership Advisory Council to End Human Trafficking Act
U.S. House of Representatives
2018-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7271IN THE HOUSE OF REPRESENTATIVESDecember 12, 2018Mr. Curtis introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish the Public-Private Partnership Advisory Council to End Human Trafficking, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Public-Private Partnership Advisory Council to End Human Trafficking Act. 2.DefinitionsIn this Act:
 (1)CouncilThe term Council means the Public-Private Partnership Advisory Council to End Human Trafficking. (2)GroupThe term Group means the Senior Policy Operating Group established under section 105(g) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7103(g)).
 (3)Task forceThe term Task Force means the President’s Interagency Task Force to Monitor and Combat Trafficking established under section 105(a) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7103(a)).
			3.Public-private partnership advisory council to end human trafficking
 (a)EstablishmentThere is established the Public-Private Partnership Advisory Council to End Human Trafficking, which shall provide advice and recommendations to the Group and the Task Force.
			(b)Membership
 (1)CompositionThe Council shall be composed of not fewer than 8 and not more than 14 representatives of nongovernmental organizations, academia, and nonprofit groups who have significant knowledge and experience in human trafficking prevention and eradication, identification of human trafficking, and services for human trafficking victims.
 (2)Representation of nonprofit and nongovernmental organizationsTo the extent practicable, members of the Council shall be representatives of nonprofit groups, academia, and nongovernmental organizations who accurately reflect the diverse backgrounds related to work in the prevention, eradication, and identification of human trafficking and services for human trafficking victims in the United States and internationally.
 (3)AppointmentNot later than 180 days after the date of the enactment of this Act, the President shall appoint— (A)1 member of the Council, after consultation with the President Pro Tempore of the Senate;
 (B)1 member of the Council, after consultation with the Minority Leader of the Senate; (C)1 member of the Council, after consultation with the Speaker of the House of Representatives;
 (D)1 member of the Council, after consultation with the Minority Leader of the House of Representatives; and
 (E)the remaining members of the Council. (4)Term; reappointmentEach member of the Council—
 (A)shall serve for a term of 2 years; and (B)may be reappointed by the President to serve 1 additional 2-year term.
 (5)Employee statusMembers of the Council— (A)shall not be considered employees of the Federal Government for any purpose; and
 (B)shall not receive compensation. (c)FunctionsThe Council shall—
 (1)be a nongovernmental advisory body to the Group; (2)meet, at its own discretion or at the request of the Group, not less frequently than annually, to review Federal Government policy and programs intended to combat human trafficking, including programs relating to the provision of services for victims;
 (3)serve as a point of contact, with the United States Advisory Council on Human Trafficking, for Federal agencies reaching out to human trafficking nonprofit groups and nongovernmental organizations for input on programming and policies relating to human trafficking in the United States;
 (4)formulate assessments and recommendations to ensure that the policy and programming efforts of the Federal Government conform, to the extent practicable, to the best practices in the field of human trafficking prevention and rehabilitation and aftercare of human trafficking victims; and
 (5)meet with the Group not less frequently than annually, and not later than 45 days before a meeting with the Task Force, to formally present the findings and recommendations of the Council.
 (d)Nonapplicability of FACAThe Council shall not be subject to the requirements under the Federal Advisory Committee Act (5 U.S.C. App.).
 4.ReportsNot later than 1 year after the date of the enactment of this Act and annually thereafter until the date described in section 705, the Council, in coordination with the United States Advisory Council on Human Trafficking, shall submit a report containing the findings derived from the reviews conducted pursuant to section 703(c)(2) to—
 (1)the Committee on Appropriations of the Senate; (2)the Committee on Foreign Relations of the Senate;
 (3)the Committee on Homeland Security and Governmental Affairs of the Senate; (4)the Committee on the Judiciary of the Senate;
 (5)the Committee on Appropriations of the House of Representatives; (6)the Committee on Foreign Affairs of the House of Representatives;
 (7)the Committee on Homeland Security of the House of Representatives; (8)the Committee on the Judiciary of the House of Representatives;
 (9)the chair of the Task Force; and (10)the members of the Group.
 5.SunsetThe Council shall terminate on September 30, 2020. 